Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant while employed by the defendant the State of Illinois on Dec. 31st, 1927, and in the course of his employment while assisting in loading concrete right of way marker into the back of a truck at a point just east of the hardroad on State Bond Issue Route No. 31 south of tlie city limits of Lewistown, Illinois, his hand and arm were caught and the right arm torn from the socket at the shoulder, it appearing the accident completely disabled his arm for many months. And it also appears from the record that claimant is generally disabled. It appears also that claimant is the father of five children all under the age of 16 years at the time of the accident. It also appears that there is a doctor and hospital bill accrued at the time of filing the claim of $170.25. • , This is a case where the injury occurred in the course of employment and should be considered under the Workmen’s Compensation Act. Taking all the facts under consideration the court recommends that claimant be allowed the sum of Four Thousand Dollars.